WOODSON, J.
The record in this case nowhere shows that any exceptions were taken or saved by appellant to the action of the trial court in making its findings of fact or in overruling his motion for a new trial.
Upon such a state of the record, we have frequently held that there was nothing before this court for consideration, except the record proper. [Reed v. Colp, 213 Mo. 577; State v. Harris, 216 Mo. 393.]
And finding no error upon the face of the record proper, the judgment should be affirmed; and it is so ordered.
All concur.